Name: 2006/874/EC: Council Decision of 28 November 2006 on the accession of the Community to United Nations Economic Commission for Europe Regulation No 107 on uniform provisions concerning the approval of category M 2 or M 3 vehicles with regard to their general construction (Text with EEA relevance)
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  United Nations
 Date Published: 2006-12-05; 2007-08-01

 5.12.2006 EN Official Journal of the European Union L 337/45 COUNCIL DECISION of 28 November 2006 on the accession of the Community to United Nations Economic Commission for Europe Regulation No 107 on uniform provisions concerning the approval of category M2 or M3 vehicles with regard to their general construction (Text with EEA relevance) (2006/874/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (1), and in particular Article 3(3) and the second indent of Article 4(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Whereas: (1) The standardised requirements of Regulation No 107 on uniform provisions concerning the approval of category M2 or M3 vehicles with regard to their general construction are intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties and to ensure a high level of safety and protection in the operation of vehicles. (2) The Commission therefore considers that Regulation No 107 should become part of the Community system for the type approval of motor vehicles, HAS DECIDED AS FOLLOWS: Article 1 1. The Community shall apply Regulation No 107 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of category M2 or M3 vehicles with regard to their general construction. 2. The text of the Regulation is attached to this Decision. Article 2 Regulation No 107 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of category M2 or M3 vehicles with regard to their general construction shall become part of the Community type-approval system for motor vehicles. Article 3 The Commission shall notify the Secretary-General of the United Nations of this Decision. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 346, 17.12.1997, p. 78.